      Case 8:20-cr-00121-DMG Document 1 Filed 09/08/20 Page 1 of 4 Page ID #:1




 1
                                                        9/8/2020
 2                                                        jgu


 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                 8:20-CR-0121-JLS
11             Plaintiff,                    I N F O R M A T I O N
12                  v.                       [18 U.S.C. § 371: Conspiracy]
13   ELITE REHAB PLACEMENT LLC,
14             Defendant.
15

16        The United States Attorney charges:
17                                [18 U.S.C. § 371]
18   A.   INTRODUCTORY ALLEGATIONS
19        1.   At times relevant to this Information:
20             a.    Defendant ELITE REHAB PLACEMENT LLC was a limited
21   liability corporation based in Clinton Township, Michigan, doing
22   business in Orange County, within the Central District of California,
23   that provided referral services to individuals seeking substance
24   abuse treatment.    Defendant ELITE REHAB PLACEMENT LLC marketed its
25   placement services to individuals throughout the United States
26   through online marketing and other means.
27             b.    Organization A was an alcohol and drug treatment
28   provider that provided substance abuse treatment to patients.
      Case 8:20-cr-00121-DMG Document 1 Filed 09/08/20 Page 2 of 4 Page ID #:2




 1   Organization A billed insurance companies for treatment provided to

 2   patients.

 3               c.   Payment for the referral of patients is unlawful under

 4   California Insurance Code Section 750.

 5   B.   THE OBJECTS OF THE CONSPIRACY

 6        2.     Beginning on an unknown date but at least as early as

 7   February 2015 and continuing through at least in or around April

 8   2017, in Orange County, within the Central District of California,

 9   and elsewhere, defendant ELITE REHAB PLACEMENT LLC knowingly

10   conspired with others known and unknown to the United States Attorney

11   to commit an offense against the United States, namely, use of an

12   interstate facility in aid of bribery, in violation of Title 18,

13   United States Code, Section 1952(a)(3).

14   C.   THE MANNER AND MEANS OF THE CONSPIRACY

15        3.     The object of the conspiracy was to be carried out, and was

16   carried out, in substance, as follows:

17               a.   Defendant ELITE REHAB PLACEMENT LLC would solicit

18   prospective patients seeking substance abuse treatment through online

19   marketing and other means.

20               b.   The prospective patients would contact defendant ELITE

21   REHAB PLACEMENT LLC, and defendant ELITE REHAB PLACEMENT LLC would

22   consult with the prospective patients about their treatment needs.

23               c.   Defendant ELITE REHAB PLACEMENT LLC would refer the

24   prospective patients to the substance abuse treatment providers in

25   exchange for payments from the providers receiving the referrals.

26               d.   To conceal the true purpose of the payments, defendant

27   ELITE REBHAB PLACEMENT LLC and the substance abuse treatment

28   providers would enter into sham contracts that falsely stated that

                                         2
      Case 8:20-cr-00121-DMG Document 1 Filed 09/08/20 Page 3 of 4 Page ID #:3




 1   defendant ELITE REBHAB PLACEMENT LLC would provide “marketing”

 2   services to the substance abuse treatment providers.

 3               e.    Defendant ELITE REHAB PLACEMENT LLC would request

 4   payment from the substance abuse providers by sending invoices for

 5   payment for the purported marketing services.

 6               f.    The substance abuse treatment providers would pay

 7   defendant ELITE REHAB PLACEMENT LLC $7,000 to $8,500 for each patient

 8   referred.

 9               g.    The substance abuse providers would bill insurance

10   companies for services provided to the patients referred through the

11   bribery and kickback scheme.

12   D.   OVERT ACTS

13        4.     On or about the following dates, in furtherance of the

14   conspiracy and to accomplish its object, defendant ELITE REHAB

15   PLACEMENT LLC, together with others known and unknown to the United

16   States Attorney, committed and willfully caused others to commit the

17   following overt acts, among others, within the Central District of

18   California and elsewhere:

19        Overt Act No. 1:    On May 19, 2016, defendant ELITE REHAB

20   PLACEMENT LLC sent Organization A an invoice for $42,000 for

21   purported “marketing” services, which was actually an invoice for

22   kickback payments.

23        Overt Act No. 2:    On May 26, 2016, Organization A paid $21,000

24   to defendant ELITE REHAB PLACEMENT LLC as kickbacks for the referral

25   of six patients.

26        Overt Act No. 3:    On August 15, 2016, defendant ELITE REHAB

27   PLACEMENT LLC and Organization A entered into a sham contract that

28

                                         3
      Case 8:20-cr-00121-DMG Document 1 Filed 09/08/20 Page 4 of 4 Page ID #:4




 1   falsely stated that Organization A would pay defendant ELITE REHAB

 2   PLACEMENT LLC $8,500 per marketing hour.

 3        Overt Act No. 4:    On March 20, 2017, defendant ELITE REHAB

 4   PLACEMENT LLC sent Organization A an invoice for $25,500 for

 5   purported marketing services, which was actually an invoice for

 6   kickback payments.

 7        Overt Act No. 5:    On or about March 27, 2017, Organization A

 8   wired defendant ELITE REHAB PLACEMENT LLC $25,000 in kickback

 9   payments.

10        Overt Act No. 6:    On or about April 3, 2017, Organization A

11   wired $500 to defendant ELITE REHAB PLACEMENT LLC, which was a

12   kickback payment.

13
                                       NICOLA T. HANNA
14                                     United States Attorney
15

16
                                       BRANDON D. FOX
17                                     Assistant United States Attorney
                                       Chief, Criminal Division
18
                                       RANEE A. KATZENSTEIN
19                                     Assistant United States Attorney
                                       Chief, Major Frauds Section
20
                                       JOSEPH T. MCNALLY
21                                     Assistant United States Attorney
22

23

24

25

26

27

28

                                         4
